                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    HOLLY SMART,                                         CASE NO. C18-0448-JCC
10                            Plaintiff,                   MINUTE ORDER
11                v.

12    EMERALD CITY RECOVERY, et al.,

13                            Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on Plaintiff’s status report (Dkt. No. 33). In her status
18   report, Plaintiff states that she has entered into a settlement with Defendant Emerald City
19   Recovery. (Dkt. No. 33.) However, Plaintiff has not filed a stipulated dismissal.
20           Plaintiff is ORDERED to show cause why the Court should not enter default against
21   Defendant Emerald City Recovery, in accordance with its prior order. (See Dkt. No. 31.)
22   Alternatively, Plaintiff shall file a stipulated dismissal regarding its claims against Defendant
23   Emerald City Recovery. Plaintiff shall respond to this order no later than Friday, November 30,
24   2018.
25           //
26           //


     MINUTE ORDER
     C18-0448-JCC
     PAGE - 1
 1        DATED this 19th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0448-JCC
     PAGE - 2
